

Exhibit 10.3


EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT (the “Agreement”) is effective as of April 8, 2013, (the
“Effective Date”), by and between LPS MANAGEMENT LLC, a Delaware limited
liability company (the “Company”), and SHELLEY LEONARD (the “Employee”). In
consideration of the mutual covenants and agreements set forth herein, the
parties agree as follows:
1.Purpose and Release. The purpose of this Agreement is (i) except as otherwise
specifically provided in this Agreement, to terminate all prior agreements
between the Company, and any of its affiliates, and Employee relating to the
subject matter of this Agreement, (ii) to recognize Employee's significant
contributions to the overall financial performance and success of the Company,
(iii) to protect the Company's business interests through the addition of
restrictive covenants, and (iv) to provide a single, integrated document which
shall provide the basis for Employee's continued employment by the Company. In
consideration of the execution of this Agreement and the termination of all such
prior agreements (except to the extent otherwise specifically provided in this
Agreement), the parties each release all rights and claims that she has or may
have had arising under such prior agreements.
2.Employment and Duties. Subject to the terms and conditions of this Agreement,
the Company employs Employee to serve as its Senior Vice President, Business
Strategy. Employee accepts such employment and agrees to undertake and discharge
the duties, functions and responsibilities commensurate with the aforesaid
position and such other duties and responsibilities as may be prescribed from
time to time by the Executive Vice President and Chief Information Officer (the
“Designated Officer”). Employee shall devote substantially all of her business
time, attention and effort to the performance of her duties hereunder and shall
not engage in any business, profession or occupation, for compensation or
otherwise without the express written consent of the Designated Officer, other
than personal investment, charitable, or civic activities or other matters that
do not conflict with Employee's duties.
3.Term. This Agreement shall commence on the Effective Date and, unless
terminated as set forth in Section 9, continue through December 31, 2015. This
Agreement shall be extended automatically for successive one (1) year periods
(the initial period and any extensions being collectively referred to as the
“Employment Term”), unless either party terminates this Agreement as of the end
of the then-current period by giving written notice at least ninety (90) days
prior to the end of that period, Notwithstanding any termination of this
Agreement or Employee's employment, in addition to provisions of this Agreement
to which Section 17 refers, Sections 9 and 10 shall remain in effect until all
obligations and benefits that accrued prior to termination are satisfied.
4.Salary. During the Employment Term, Company shall pay Employee an annual base
salary, before deducting all applicable withholdings, of no less than $300,000
per year, payable at the time and in the manner dictated by Company's standard
payroll policies. Such minimum annual base salary may be periodically reviewed
and increased (but not decreased without Employee's express written consent) at
the discretion of the Designated Officer to reflect, among other matters, cost
of living increases and performance results (such annual base salary, including
any increases pursuant to this Section 4, the “Annual Base Salary”).
5.Other Compensation and Fringe Benefits. In addition to any executive bonus,
pension, deferred compensation and long-term incentive plans which Company or an
affiliate of Company may from time to time make available to Employee, Employee
shall be entitled to the following during the Employment Term:
(a)
the standard Company benefits enjoyed by Company's other similarly situated
executives as a group;






--------------------------------------------------------------------------------




(b)
medical and other insurance coverage (for Employee and any covered dependents)
provided by Company to its other similarly situated executives;

(c)
an annual incentive bonus opportunity under Company's annual incentive plan
(“Annual Bonus Plan”) with such opportunity to be earned based upon attainment
of performance objectives established by the Designated Officer (“Annual
Bonus”). Employee's target and maximum Annual Bonus shall be designated on an
annual basis by the Company (collectively, the target and maximum are referred
to as the “Annual Bonus Opportunity”). In the event of the Company's failure to
designate an Annual Bonus Opportunity by March 15th of the calendar year to
which the Annual Bonus Opportunity relates, the target Annual Bonus for such
year shall be not less than the target Annual Bonus for the preceding calendar
year. The Annual Bonus, if any, shall be paid no later than the March 15th first
following the calendar year to which the Annual Bonus relates. For all years
during the Employment Term, the extent to which Employee has earned the Annual
Bonus at any level shall be determined by the Designated Officer in his sole and
absolute discretion; and

(d)
subject to approval by the Compensation Committee of the Board of Directors,
Company shall grant to Employee from time to time restricted stock, restricted
stock units, stock options, stock appreciation rights and/or other long-term
incentive compensation under the Company's equity incentive plans.

6.Vacation. For and during each calendar year within the Employment Term,
Employee shall be entitled to reasonable paid vacation periods consistent with
Employee's position and in accordance with Company's standard policies, or as
the Designated Officer may approve. In addition, Employee shall be entitled to
such holidays consistent with Company's standard policies or as the Designated
Officer may approve.
7.Expense Reimbursement. In addition to the compensation and benefits provided
herein, Company shall, upon receipt of appropriate documentation, reimburse
Employee each month for her reasonable travel, lodging, entertainment, promotion
and other ordinary and necessary business expenses to the extent such
reimbursement is permitted under Company’s expense reimbursement policy.
8.Indemnification. To the maximum extent permitted under applicable law, and in
addition to any other indemnification to which Employee may be entitled under
state statute or any articles of incorporation, bylaws, resolution, or agreement
(but without duplication of payments with respect to indemnified amounts),
Company hereby agrees to hold harmless and indemnify Employee to the full extent
allowed under applicable law, including, but not limited to, holding harmless
and indemnifying Employee against any and all expenses (including attorneys'
fees), judgments, fines and amounts paid in settlement actually and reasonably
incurred by the Employee in connection with any threatened, pending, or
completed action, lawsuit, or proceeding, whether civil, criminal,
administrative, or investigative (including an action by or in the right of
Company), to which the Employee is, was, or at any time becomes a party, or is
threatened to be made a party, by reason of the fact that the Employee is, was,
or at any time becomes a director, officer, employee or agent of Company, or is
or was serving or at any time serves at the request of Company as a director,
officer, employee, or agent of another corporation, partnership, joint venture,
trust, or other enterprise. For purposes of clarity, under no circumstances
shall the indemnification provided for in this Section 8 obligate Company to
indemnify Employee against any expenses (including attorneys' fees), judgments,
fines and/or amounts paid in settlement which relate to actions taken by
Employee which were outside of or beyond the scope of her employment with
Company or her position as a director of Company [or with respect to conduct by
the Employee that is determined by a court of competent jurisdiction to be
willful misconduct or grossly negligent].
9.Termination of Employment. Company or Employee may terminate Employee's
employment at any time and for any reason in accordance with Subsection 9(a)
below. The Employment Term shall be deemed to have ended on the last day of
Employee's employment. The Employment Term shall terminate automatically upon
Employee's death.





--------------------------------------------------------------------------------




(a)
Notice of Termination. Any purported termination of Employee's employment (other
than by reason of death) shall be communicated by written Notice of Termination
(as defined herein) from one party to the other in accordance with the notice
provisions contained in Section 26. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice that indicates the Date of Termination (as that
term is defined in Subsection 9(b)) and, with respect to a termination due to
Cause (as that term is defined in Subsection 9(d)), Disability (as that term is
defined in Subsection 9(e)) or Good Reason (as that term is defined in
Subsection 9(f)), sets forth in reasonable detail the facts and circumstances
that are alleged to provide a basis for such termination. A Notice of
Termination from Company shall specify whether the termination is with or
without Cause or due to Employee's Disability. A Notice of Termination from
Employee for Good Reason must expressly specify that the termination is with
Good Reason.

(b)
Date of Termination. For purposes of this Agreement, “Date of Termination” shall
mean the date specified in the Notice of Termination (but in no event shall such
date be earlier than the thirtieth (30th) day following the date the Notice of
Termination is given for reasons other than Cause) or the date of Employee's
death.

(c)
No Waiver. The failure to set forth any fact or circumstance in a Notice of
Termination, which fact or circumstance was not known to the party giving the
Notice of Termination when the notice was given, shall not constitute a waiver
of the right to assert such fact or circumstance in an attempt to enforce any
right under or provision of this Agreement.

(d)
Cause. For purposes of this Agreement, a termination for “Cause” means a
termination by Company based upon Employee's: (i) persistent failure to perform
duties consistent with a commercially reasonable standard of care (other than
due to a physical or mental impairment or due to an action or inaction directed
by Company that would otherwise constitute Good Reason), whether prior to or
after the effective date of this Agreement; (ii) willful neglect of duties
(other than due to a physical or mental impairment or due to an action or
inaction directed by Company that would otherwise constitute Good Reason),
whether prior to or after the effective date of this Agreement; (iii) conviction
of, or pleading nolo contendere to, criminal or other illegal activities
involving dishonesty; (iv) material breach of this Agreement; or (v) failure to
materially cooperate with or impeding an investigation authorized by the Board.
If the Company seeks to terminate Employee for Cause under Subsections 9(d)(i),
(ii) or (v), the Notice of Termination shall provide for a period of sixty (60)
days to cure the Cause detailed in the Notice of Termination under Subsection
9(d)(i) or (ii), or for a period of five (5) days to cure the Cause detailed in
the Notice of Termination under Subsection 9(d)(v). In the event such Cause as
stated in the Notice of Termination is not cured within the applicable cure
period (which may be extended at the discretion of the Board), then the
termination for Cause shall be effective at the end of the cure period.

(e)
Disability. For purposes of this Agreement, a termination based upon
“Disability” means a termination by Company based upon Employee being determined
disabled for purposes of long-term disability benefits under Company's long-term
disability plan or policy, as the case may be, as in effect on the Date of
Termination.

(f)
Good Reason. For purposes of this Agreement, a termination for “Good Reason”
means a termination by Employee during the Employment Term based upon the
occurrence (without Employee's express written consent) of any of the following:

i.
a material diminution in Employee's Annual Base Salary or Annual Bonus
Opportunity, except when replaced with another form of compensation of
reasonable replacement value or as the result of an across the board reduction
for similarly situated executives;






--------------------------------------------------------------------------------




ii.
a material change in the geographic location of Employee's principal place of
employment, which is currently Jacksonville, Florida (e.g., the Company has
determined that a relocation of more than thirty-five (35) miles would
constitute such a material change; or

iii.
a material breach by the Company of any of its obligations under this Agreement.

Employee's continued employment shall not constitute consent to, or a waiver of
rights with respect to any act or failure to act constituting Good Reason
hereunder; provided, however, that no such event described above shall
constitute Good Reason unless: (1) Employee gives Notice of Termination to
Company specifying the condition or event relied upon for such termination
either within ninety (90) days of the initial existence of such event; and (2)
Company fails to cure the condition or event constituting Good Reason within
thirty (30) days following receipt of Employee's Notice of Termination.
10.Obligations of Company Upon Termination.
(a)
Termination by Company for a Reason Other than Cause, Death or Disability and
Termination by Employee for Good Reason. If Employee's employment is terminated
by: (1) Company for any reason other than Cause, Death or Disability; or (2)
Employee for Good Reason:

i.
Company shall pay Employee the following (for the avoidance of doubt, the
amounts payable under this Section 10(a)(i) shall be referred to collectively as
the “Accrued Obligations”): (A) within five (5) business days after the Date of
Termination, any earned but unpaid Annual Base Salary; (B) within a reasonable
time following submission of all applicable documentation, any expense
reimbursement payments owed to Employee for expenses incurred prior to the Date
of Termination; and (C) no later than March 15th of the year in which the Date
of Termination occurs, any earned but unpaid Annual Bonus payments relating to
the prior calendar year;

ii.
Company shall pay Employee no later than March 15th of the calendar year
following the year in which the Date of Termination occurs, a prorated Annual
Bonus based upon the actual Annual Bonus that would have been earned by Employee
for the year in which the Date of Termination occurs (based upon the target
Annual Bonus Opportunity in the year in which the Date of Termination occurred,
or the prior year if no target Annual Bonus Opportunity has yet been determined,
and the actual satisfaction of the applicable performance measures, but ignoring
any requirement under the Annual Bonus plan that Employee must be employed on
the payment date), multiplied by the percentage of the calendar year completed
before the Date of Termination;

iii.
Company shall pay Employee, beginning on the 60th day following the Date of
Termination for a period of twelve (12) months and payable in accordance with
the Company's standard payroll policies, an amount equal to 200% of Employee's
Annual Base Salary in effect immediately prior to the Date of Termination
(disregarding any reduction in Annual Base Salary to which Employee did not
expressly consent in writing); provided however, that in the event the Employee
violates the Employee's obligations under Section 13 or 14 hereof at any point
during such twelve (12) month period, the Employee shall forfeit any unpaid
amounts under this Section l0(a)(iii);

iv.
All stock options, restricted stock and other equity-based incentive awards
granted by Company that were outstanding but not vested as of the Date of
Termination shall become immediately vested and/or payable, as the case may be,
unless the equity incentive awards are based upon satisfaction of performance
criteria, in which case they will vest or their restrictions shall lapse only
pursuant to their express terms






--------------------------------------------------------------------------------




(which may include the ability to meet the performance criteria following the
termination of Employee's employment); and
v.
Company shall pay Employee on the sixtieth (60th) day following the Date of
Termination a lump sum equal to twelve (12) times the full monthly premiums for
COBRA coverage as in effect on the Employee's Date of Termination.

(b)
Termination by Company for Cause and by Employee without Good Reason. If
Employee's employment is terminated by Company for Cause or by Employee without
Good Reason, Company's only obligation under this Agreement shall be payment of
any Accrued Obligations.

(c)
Termination due to Death or Disability. If Employee's employment is terminated
due to death or Disability, Company shall pay Employee (or to Employee's estate
or personal representative in the case of death), within thirty (30) days
following termination of employment, a lump-sum payment equal to the sum of: (i)
any Accrued Obligations; plus (ii) a prorated Annual Bonus based upon the target
Annual Bonus opportunity in the year in which the Date of Termination occurred
(or the prior year if no target Annual Bonus opportunity has yet been
determined) multiplied by the percentage of the calendar year completed before
the Date of Termination.

(d)
Six-Month Delay. To the extent Employee is a “specified employee,” as defined in
Section 409A(a)(2)(B)(i)of the Internal Revenue Code of 1986, as amended (the
“Code”) and the regulations and other guidance promulgated thereunder and any
elections made by the Company in accordance therewith, notwithstanding the
timing of payment provided in any other Section of this Agreement, no payment,
distribution or benefit under this Agreement that constitutes a distribution of
deferred compensation (within the meaning of Treasury Regulation Section
l.409A-1(b)) upon separation from service (within the meaning of Treasury
Regulation Section l.409A-l(h)), after taking into account all available
exemptions, that would otherwise be payable during the six­ month period after
separation from service, will be made during such six­ month period, and any
such payment, distribution or benefit will instead be paid on the first business
day after such six-month period.

11.Change in Control.
(a)
Definition of Change in Control. For purposes of this Agreement, the term
“Change in Control” shall mean any one of the following:

i.
the acquisition, directly or indirectly, by any “person” (within the meaning of
Section 3(a)(9) of the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”) and used in Sections 13(d) and 14(d) thereof) of “beneficial
ownership” (within the meaning of Rule 13d-3 of the Exchange Act) of securities
of Company possessing more than 50% of the total combined voting power of all
outstanding securities of Company;

ii.
a merger or consolidation in which Company is not the surviving entity, except
for a transaction in which the holders of the outstanding voting securities of
Company immediately prior to such merger or consolidation hold, in the
aggregate, securities possessing more than 50% of the total combined voting
power of all outstanding voting securities of the surviving entity immediately
after such merger or consolidation;

iii.
a reverse merger in which Company is the surviving entity but in which
securities possessing more than 50% of the total combined voting power of all
outstanding






--------------------------------------------------------------------------------




voting securities of Company are transferred to or acquired by a person or
persons different from the persons holding those securities immediately prior to
such merger;
iv.
during any period of two (2) consecutive years during the Employment Term or any
extensions thereof, individuals, who, at the beginning of such period,
constitute the Board, cease for any reason to constitute at least a majority
thereof, unless the election of each director who was not a director at the
beginning of such period has been approved in advance by directors representing
at least two-thirds of the directors then in office who were directors at the
beginning of the period;

v.
the sale, transfer or other disposition (in one transaction or a series of
related transactions) of assets of Company that have a total fair market value
equal to or more than one­ third of the total fair market value of all of the
assets of Company immediately prior to such sale, transfer or other disposition,
other than a sale, transfer or other disposition to an entity (x) which
immediately following such sale, transfer or other disposition, owns, directly
or indirectly, at least 50% of Company's outstanding voting securities or (y)
50% or more of whose outstanding voting securities is immediately following such
sale, transfer or other disposition owned, directly or indirectly, by Company.
For purposes of the foregoing clause, the sale of stock of a subsidiary of
Company (or the assets of such subsidiary) shall be treated as a sale of assets
of Company; or

vi.
Shareholder approval of the liquidation or dissolution of Company.

12.Non-Delegation of Employee's Rights. The obligations, rights and benefits of
Employee hereunder are personal and may not be delegated, assigned or
transferred in any manner whatsoever, nor are such obligations, rights or
benefits subject to involuntary alienation, assignment or transfer.
13.Confidential Information. Employee acknowledges that she will occupy a
position of trust and confidence and will have access to and learn substantial
information about Company and its affiliates and their operations that is
confidential or not generally known in the industry including, without
limitation, information that relates to purchasing, sales, customers, marketing,
and the financial positions and financing arrangements of Company and its
affiliates. Employee agrees that all such information is proprietary or
confidential, or constitutes trade secrets and is the sole property of Company
and/or its affiliates, as the case may be. Employee will keep confidential, and
will not reproduce, copy or disclose to any other person or firm, any such
information or any documents or information relating to Company's or its
affiliates methods, processes, customers, accounts, analyses, systems, charts,
programs, procedures, correspondence or records, or any other documents used or
owned by Company or any of its affiliates, nor will Employee advise, discuss
with or in any way assist any other person, firm or entity in obtaining or
learning about any of the items described in this Section 13. Accordingly,
Employee agrees that during the Employment Term and at all times thereafter she
will not disclose, or permit or encourage anyone else to disclose, any such
information, nor will he utilize any such information, either alone or with
others, outside the scope of her duties and responsibilities with Company and
its affiliates.
14.Non-Competition.
(a)
During Employment Term. Employee agrees that, during the Employment Term, she
will devote such business time, attention and energies reasonably necessary to
the diligent and faithful performance of the services to Company and its
affiliates, and she will not engage in any way whatsoever, directly or
indirectly, in any business that is a direct competitor with Company's or its
affiliates principal business, nor solicit customers, suppliers or employees of
Company or affiliates on behalf of, or in any other manner work for or assist
any business which is a direct competitor with Company's or its affiliates'
principal business. In addition, during the Employment Term, Employee will
undertake no planning for or organization of






--------------------------------------------------------------------------------




any business activity competitive with the work she performs as an employee of
Company, and Employee will not combine or conspire with any other employee of
Company or any other person for the purpose of organizing any such competitive
business activity.
(b)
After Employment Term. The parties acknowledge that Employee will acquire
substantial knowledge and information concerning the business of Company and its
affiliates as a result of her employment. The parties further acknowledge that
the scope of business in which Company and its affiliates are engaged as of the
Effective Date is national and very competitive and one in which few companies
can successfully compete. Competition by Employee in that business after the
Employment Term would severely injure Company and its affiliates. Accordingly,
for a period of one (1) year after Employee's employment terminates for any
reason whatsoever Employee agrees: (1) not to become an employee, consultant,
advisor, principal, partner or substantial shareholder of any firm or business
that directly competes with Company or its affiliates in their principal
products and markets; and (2), on behalf of any such competitive firm or
business, not to solicit any person or business that was at the time of such
termination and remains a customer or prospective customer, a supplier or
prospective supplier, or an employee of Company or an affiliate.

15.Return of Company Documents. Upon termination of the Employment Term,
Employee shall return immediately to Company all records and documents of or
pertaining to Company or its affiliates and shall not make or retain any copy or
extract or any such record or document, or any other property of Company or its
affiliates.
16.Improvements and Inventions. Any and all improvements or inventions that
Employee may make or participate in during the Employment Term, unless wholly
unrelated to the business of Company and its affiliates and not produced within
the scope of Employee's employment hereunder, shall be the sole and exclusive
property of Company. Employee shall, whenever requested by Company, execute and
deliver any and all documents that Company deems appropriate in order to apply
for and obtain patents or copyrights in improvements or inventions or in order
to assign and/or convey to Company the sole and exclusive right, title and
interest in and to such improvements, inventions, patents, copyrights or
applications.
17.Actions. The parties agree and acknowledge that the rights conveyed by this
Agreement are of a unique and special nature and that Company will not have an
adequate remedy at law in the event of a failure by Employee to abide by its
terms and conditions, nor will money damages adequately compensate for such
injury. Therefore, it is agreed between and hereby acknowledged by the parties
that, in the event of a breach by Employee of any of the obligations of this
Agreement, Company shall have the right, among other rights, to damages
sustained thereby and to obtain an injunction or decree of specific performance
from any court of competent jurisdiction to restrain or compel Employee to
perform as agreed herein. Employee hereby acknowledges that obligations under
Sections and Subsections 13, 14(b), 15, 16, 17 and 18 shall survive the
termination of employment and be binding by their terms at all times subsequent
to the termination of employment for the periods specified therein. Nothing
herein shall in any way limit or exclude any other right granted by law or
equity to Company.
18.Release. Notwithstanding any provision herein to the contrary, Company may
require that, prior to payment of any amount or provision of any benefit under
Section 10(a) (other than due to Employee's death), Employee shall have executed
a complete release of Company and its affiliates and related parties in such
form as is reasonably required by Company, and any waiting periods contained in
such release shall have expired. With respect to any release required to receive
payments owed pursuant to Section l0(a): (i) Company must provide Employee with
the form of release no later than seven (7) days after the Date of Termination;
(ii) the release must be signed by Employee and returned to Company effective
and irrevocable, no later than fifty (50) days after the Date of Termination as
applicable; and (iii) payments owed under Section 10(a) shall be paid on the
sixtieth (60th) day following the Date of Termination, unless Section 10(a)
provides that such payments shall be made on a later date. The Company shall not
be required to make these termination payments in the absence of the execution
by Employee of the release provided under this Section 18.





--------------------------------------------------------------------------------




19.No Mitigation. Company agrees that, if Employee's employment hereunder is
terminated during the Employment Term, Employee is not required to seek other
employment or to attempt in any way to reduce any amounts payable to Employee by
Company hereunder. Further, the amount of any payment or benefit provided for
hereunder shall not be reduced by any compensation earned by Employee as the
result of employment by another employer, by retirement benefits or otherwise.
20.Entire Agreement and Amendment. This Agreement embodies the entire agreement
and understanding of the parties hereto in respect of the subject matter of this
Agreement, and, except as expressly provided otherwise in this Agreement)
supersedes and replaces all prior agreements, understandings and commitments
with respect to such subject matter. This Agreement may be amended only by a
written document signed by both parties to this Agreement.
21.Governing Law. The Employee acknowledges and agrees that the Company's
headquarters is located in Jacksonville, Florida and that this Agreement shall
be governed by, and construed in accordance with, the laws of the State of
Florida, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction. Any litigation pertaining to this
Agreement shall be adjudicated in courts located in Duval County, Florida.
22.Successors. This Agreement may not be assigned by Employee. In addition to
any obligations imposed by law upon any successor to Company, Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the stock, business
and/or assets of Company, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that Company would be
required to perform it if no such succession had taken place. Failure of Company
to obtain such assumption by a successor shall be a material breach of this
Agreement. Employee agrees and consents to any such assumption by a successor of
Company, as well as any assignment of this Agreement by Company for that
purpose. As used in this Agreement, “Company” shall mean Company as herein
before defined as well as any such successor that expressly assumes this
Agreement or otherwise becomes bound by all of its terms and provisions by
operation of law.
23.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
24.Attorneys' Fees. If any party finds it necessary to employ legal counsel or
to bring an action at law or other proceedings against the other party to
interpret or enforce any of the terms hereof, and the matter is litigated, the
party prevailing on the majority of the significant issues as determined by the
court and not a jury shall be promptly paid by the other party its reasonable
legal fees, court costs, litigation expenses, all as determined by the court and
not a jury, and such payment shall be made by the non-prevailing party no later
than the end of the Employee's tax year following the Employee's tax year in
which the payment amount becomes known and payable; provided, however, that on
or after a Change in Control, and following Employee's termination of employment
with the Company, if any party finds it necessary to employ legal counsel or to
bring an action at law or other proceedings against the other party to interpret
or enforce any of the terms hereof, Company shall pay (on an ongoing basis) to
Employee to the fullest extent permitted by law, all legal fees, court costs and
litigation expenses reasonably incurred by Employee or others on her behalf
(such amounts collectively referred to as the “Reimbursed Amounts”); provided,
further, that Employee shall reimburse Company for the Reimbursed Amounts if it
is determined that a majority of Employee's claims or defenses were frivolous or
without merit. Requests for payment of Reimbursed Amounts, together with all
documents required by the Company to substantiate them, must be submitted to
Company no later than ninety (90) days after the expense was incurred. The
Reimbursed Amounts shall be paid by Company within ninety (90) days after
receiving the request and all substantiating documents requested from Employee.
The payment of Reimbursed Amounts during Employee's tax year will not impact the
Reimbursed Amounts for any other taxable year. The rights under this Section 24
shall survive the termination of employment and this Agreement until the
expiration of the applicable statute of limitations.





--------------------------------------------------------------------------------




25.Severability. If any section, subsection or provision hereof is found for any
reason whatsoever to be invalid or inoperative, that section, subsection or
provision shall be deemed severable and shall not affect the force and validity
of any other provision of this Agreement. If any covenant herein is determined
by a court to be overly broad thereby making the covenant unenforceable, the
parties agree and it is their desire that such court shall substitute a
reasonable judicially enforceable limitation in place of the offensive part of
the covenant and that as so modified the covenant shall be as fully enforceable
as if set forth herein by the parties themselves in the modified form. The
covenants of Employee in this Agreement shall each be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of Employee against Company, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by
Company of the covenants in this Agreement.
26.Notices. Any notice, request, or instruction to be given hereunder shall be
in writing and shall be deemed given when personally delivered, when delivered
by a reputable overnight courier, or three (3) days after being sent by United
States Certified Mail, postage prepaid, with Return Receipt Requested, to the
parties at their respective addresses set forth below:
To Company:


Lender Processing Services, Inc.
601 Riverside Avenue
Jacksonville, Florida 32204
Attention: General Counsel


To Employee:


Shelley Leonard


27.Waiver of Breach. The waiver by any party of any provisions of this Agreement
shall not operate or be construed as a waiver of any prior or subsequent breach
by the other party.
28.Tax Withholding. Company or an affiliate may deduct from all compensation and
benefits payable under this Agreement any taxes or withholdings Company is
required to deduct, pursuant to state, federal or local laws.
29.Code Section 409A. To the extent applicable, it is intended that this
Agreement and any payment made hereunder shall comply with the requirements of
Section 409A of the Code, and any related regulations or other guidance
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service (“Code Section 409A”). For purposes of this
Agreement, a termination of employment will be determined consistent with the
rules relating to a “separation from service” as defined in Code Section 409A.
To the extent any provision of this Agreement is ambiguous as to its compliance
with Code Section 409A, the provision will be read in such a manner so that all
payments hereunder comply with Code Section 409A. To the extent any payment
under this Agreement may be classified as a “short-term deferral” within the
meaning of Code Section 409A, such payment shall be deemed a short-term
deferral, even if it may also qualify for an exemption from Code Section 409A
under another provision of Section 409A. Payments pursuant to Sections 5 and 10
hereof are intended to constitute separate payments for purposes of Section
1.409A-2(b)(2) of the Treasury Regulations. Any reimbursement of expenses shall
be paid no later that the last day of the calendar year following the year in
which the expense was incurred and is not in exchange for another benefit. Any
provision that would cause the Agreement or any payment hereof to fail to
satisfy Code Section 409A shall have no force or effect until amended to comply
with Code Section 409A, which amendment may be retroactive to the extent
permitted by Code Section 409A.


[Signature page follows.]





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





IN WITNESS WHEREOF the parties have executed this Agreement to be effective as
of the date first set forth above.


 
LPS MANAGEMENT LLC


 
By:
/s/ Joseph M. Nackashi
 
Name:
Joseph M. Nackashi
 
Title:
EVP, CIO
 
 
 
 
/s/ Shelley Leonard
 
SHELLEY LEONARD






